Napton, J. —
This was a recognizance taken, by the *467State against Horn and Cherry, in which Cherry obliged himself- in a penalty that he would be -responsible for Horn’s appearance to answer an indictment against him. The defense was that Horn was prevented from performing the conditions of the recognizance by reason of his arrest in Illinois and his trial and conviction and sentence to the penitentiary of that State. This defense was held invalid. This was so held, in accordance with the'opinion of the circuit court of the United States in United Stales v. Van Fossen, 1 Dill. C. C. 406, and of the Supreme Courts of Tennessee in Devine v. The State, 5 Sneed 623, and of Connecticut in Taintor v. Taylor, 36 Conn. 242. As we concur in these opinions it is unnecessary to examine the questions decided and therefore affirm the judgment.
The other judges concur.